Citation Nr: 1241123	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his lower back, upper back, and neck in a motor vehicle accident during service in November 1980.  He reports that he was placed on a profile for six weeks following the accident.  A formal finding of unavailability of service treatment records was made in June 2007 and a formal finding of unavailability of clinical records from Ft. Knox was made in February 2009.  The Veteran's representative has requested that VA attempt to obtain his service personnel records as they may potentially confirm the Veteran's being placed on a profile.  When records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran's claims of service connection for upper and lower back disabilities were denied in a July 2007 rating decision.  Subsequent to that decision, VA treatment records, including records dated in September 1986 and January 1993, were added to the claims folder.  On the September 1986 and January 1993 treatment records, which were both generated at a time when the Veteran was seeking medical treatment but did not have a VA disability claim pending, he reported that his back and neck had bothered him since a car accident on active duty.  Because the Veteran was reporting this history in the context of seeking treatment and since he had no claim seeking VA compensation pending at the time, the Board finds his report of sustaining trauma to his back and neck and of having low back and neck symptoms since that time credible and probative.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

In light of the foregoing, and because the claims folder includes VA outpatient records demonstrating current lumbar spine and cervical spine pathology as well as thoracic spine complaints.  The Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claims for service connection.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board is not reopening the previously denied claims at this time as the potentially relevant service personnel records may have a bearing on the proper date of claim to be assigned.  Nevertheless, the Board may properly direct development efforts of this nature without reopening the claims, because, as observed in Smith v. Shinseki, 647 F.3d. 1380 (Fed. Cir. 2011), no law or regulation precludes additional assistance in the development of a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service motor vehicle accident and/or in-service and post-service back and neck problems.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Use all appropriate resources to associate the Veteran's service personnel records with the claims folder.  All efforts should be documented in the claims folder.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature of his claimed disabilities of the low back, upper back, and neck, and for an opinion as to whether any such disability is related to service to include the claimed motor vehicle accident therein.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current disabilities of the low back, upper back, and neck. 

Based on a review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed disability of the low back, upper back, and neck is etiologically related to or had its onset in service.  

In offering these opinions the examiner must acknowledge and discuss the Veteran's competent report as to the onset of his back symptoms and must assume that his account of sustaining back trauma as a consequence of an in-service low back in-service in a motor vehicle accident and low back and neck problems since that time is credible.

All findings and conclusions must be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

